Citation Nr: 1436517	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  04-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1983 to January 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in October 2006 at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is contained in the claims files.
 
The case was most recently before the Board in October 2013, when it was again remanded for additional development.  

This is a paperless appeal which has been processed through an electronic system known as VBMS.


FINDING OF FACT

A psychiatric disability, currently diagnosed as depressive disorder and/or bipolar disorder, originated in active service. 



CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as depressive disorder and/or bipolar disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that she was sexually assaulted during service.  There is no independent corroboration of this.  She also provides a history of a difficult childhood with verbal and physical abuse by her mother and her father absent from the home.  She further reports a history of three separate sexual assaults prior to service.  The Veteran is documented to have suffered significant medical difficulties in service, which ultimately led to her undergoing a hysterectomy in early adulthood, for which she is now service connected.  The Veteran has reported that she was depressed over multiple months in service, which was medically assessed as depression in service, though without follow up treatment for that condition.  She has alleged receiving private mental health care in years shortly after service, though there is no documentation of this care.  The Veteran has been diagnosed with depression and bipolar disorder over the course of her claim, but VA examiners in 2010, 2012, 2013, and 2014 have provided opinions contrary to a causal association between service or service-connected disability and her current psychiatric disability, with various reasons provided to support those opinions.  As discussed below, the Board finds these reasons to be deficient, and concludes, affording the Veteran the benefit of the doubt, that service connection for a psychiatric disability is warranted.  38 U.S.C.A. § 5107(b).  

The Board previously remanded the claim in January 2007, March 2010, October 2010, April 2012, December 2012, April 2013, and November 2013.  Prior remands required additional development including psychiatric examinations with opinions addressing whether the claimed psychiatric disability was caused by service or caused or aggravated by service-connected disability.  The most recent remand requested an examination by a psychiatric examiner "who had not previously addressed the Veteran's claim."  This instruction was not followed, with the most recent examination in March 2014 conducted by the same examiner who had provided negative opinions in connection with a July 2010 examination and a November 2010 addendum to that examination.  Thus, development required by the Board's November 2013 remand was not substantially completed, which would require return of the claim to the RO for an additional examination but for the Board's decision herein to grant the claim.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Service treatment records reflect that the Veteran was seen in October 1987 requesting mental health treatment, complaining of depression over the past two to three months.  She was observed to be tearful, withdrawn, and anhedonic.  While not suicidal, she reported occasionally feeling like she might harm her husband.  An evaluation the following day noted that the Veteran had marital and family problems, and that she reported feeling depression and frustration.  The clinician noted that the Veteran's mood was moderately depressed and that she was tearful.  However, the examiner assessed "marital problems," "parent-child problems," and, "probable adjustment disorder with mixed disturbance of emotions and conduct, but need to rule out major depressive episode."

The VA examiners who examined the Veteran up to the present have in part substantially relied on this evaluation in October 1987 to conclude that the Veteran's in-service difficulties were situational and related to her husband, marriage, or family, and hence were unrelated to subsequent mental health difficulties.  These examiners also discounted the Veteran's self-report of ongoing mental health difficulties following service based on the absence of records of the private treatment she reported having received in the early to mid-1990s.  

However, these two October 1987 records are not the sole evidence of in-service psychiatric disability.  Rather, two December 1987 obstetrics/gynecology treatment notes, both from the same date, reflect observations and opinions of ongoing psychiatric disability.  

The first December 1987 note indicates that the Veteran was seeking a behavioral science specialist, and adds that the Veteran had had depression for two months as well as a family history of psychiatric problems.  Simple math reflects that the Veteran was suffering from depressive symptoms not for two months but for four to five months at that point, since she had informed in October 1987 that she had been depressed for the prior two to three months.  A January 1988 treatment note states that an evaluation could not be completed due absence of follow-up.  However, this absence of follow-up was explained by the Veteran at her VA examinations, when she stated that she did not continue with the mental health care because the therapist was not helpful.  

The second December 1987 record is an obstetrics/gynecology treatment note indicating that the Veteran was currently seeing a behavioral science specialist.  The treating physician specifically observed, in reference to a planned exploratory surgery, "However, [patient's] depression is significant - I do not feel [patient] is a [...] candidate [at] this time [and] would not operate until she is significantly better as far as her depression."  Thus, an in-service treating physician specifically found that the Veteran's psychiatric disability was significant enough to preclude a medical procedure, strongly implicating a condition well beyond simple situation difficulties with husband or family.  

Upon her first VA examination in July 2010 with addendum in November 2010, the examiner concluded that the Veteran's diagnosed depression was not at least as likely as not related to service because the examiner found that the depression diagnosed in service was "associated with marital problems [...] and problems with her children" and there was no record of mental health treatment following service and prior to 2009.  The examiner also dwelled on the Veteran's attribution of her current depression to her "not having achieved more in life" and to "her separation from her children."

The Board finds such a reliance on the Veteran's self-perceived reason for her depression an odd basis for a psychiatrist's conclusions that her current mental disability was not one and the same as that suffered in service.  

In the March 2014 examination by the same July 2010 examiner, the examiner noted the absence of medical evidence of a causal link between the Veteran's service-connected gynecological conditions, status-post hysterectomy and her psychiatric disability.  That examiner in a March 2014 report concluded that it was not at least as likely as not that the Veteran's bipolar disorder was caused or permanently worsened by a service-connected disability, to include the hysterectomy.  The examiner supported this opinion by noting the "strong genetic predisposition to bipolar disorder" and observing that there was, "no evidence to indicate that the bipolar disorder was permanently worsened by service connected disability."  The examiner also observed that the Veteran reported improved functioning following her separation from her current husband.  

Upon the prior VA examination in July 2013, the examiner observed that clinical records included diagnoses of depressive disorder and bipolar disorder, whereas the examiner only found evidence of depressive disorder upon examination.  The examiner opined that it was not at least as likely as not that the Veteran's psychiatric disorder was "caused by or a result of" service, but based this on the absence of "objective medical evidence of a chronic condition that was diagnosed in service and that was maintained to present or was diagnosed within a short duration after discharge."  The examiner went on to conclude that a relationship to service was also not supported because the Veteran's difficulties in service were related to her husband at that time, whereas her current difficulties are related to her current, fifth husband.  The examiner also supported her opinion by observing that the Veteran had "significant childhood abuse including sexual abuse/assaults" and by observing that recent treatment focused on marital issues.

The Board notes that this July 2013 opinion neglected to recognize that subjective evidence, including self-reported history, may support the medical findings and conclusions.  The Board notes that the Veteran is competent to address her history of having received private mental health care in years shortly following service.  Jandreau, 492 F.3d at 1377 (2007).   She is also competent to address her ongoing difficulties with depression or bipolar disorder.  Id.  There is no affirmative evidence showing that the Veteran did not suffer from ongoing mental health difficulties from service to the present.  Rather, the Veteran's history of various life difficulties including difficulty persevering with one job, career, or commitment for long intervals, including her history of five marriages, would appear to support the presence of ongoing psychiatric disability.  Indeed, examiners have identified the role of her bipolar disorder in such difficulties.  

The July 2013 examiner also appears to have conflated "issues" the Veteran was having at different times with different husbands with the Veteran's diagnosed psychiatric disability.  The Board finds no basis for the July 2013 examiner's implicit conclusion that the same psychiatric disability could not be negatively impacted by adverse relations with different spouses at a different times.

Upon the prior VA examination in May 2012, the examiner diagnosed bipolar disorder and opined that it was not at least as likely as not that the disorder was causally related to service, but based this opinion on the genetic component of bipolar disorder and the Veteran's history of difficulties and abuse prior to service.  The examiner also observed that the Veteran was functioning well at the time of examination, with "no objective evidence of a baseline condition."  

However, the absence of disability or "functioning well" at the time of one examination is not a basis for denial of a claim for service connection where, as here, the presence of psychiatric disability is established at other times during the pendency of the claim.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Thus, the VA examiners in 2010, 2012, 2013, and 2014 have dwelled on the situational difficulties and environmental stressors the Veteran had prior to service, during service, and following service, and the likely genetic component of her psychiatric disability as bases for concluding that a link between service and current psychiatric disability is unlikely.  Genetic predisposition does not preclude service connection.  38 C.F.R. § 3.303(b).  Moreover, the presumption of soundness at the time of entrance onto active duty can only be rebutted if the evidence clearly and unmistakably establishes that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  

The Board finds competent, compelling evidence of ongoing psychiatric disability from service, and erroneous, irrelevant, or factually unsupported medical opinions concluding the contrary.  The Board accordingly concludes that the evidence is at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current psychiatric disability developed in service. 

ORDER

Service connection for a psychiatric disability, currently diagnosed as depressive disorder and/or bipolar disorder, is granted. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


